DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7, 8, 10, 12, 16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PG Pub 2019/0273028 to Jain et al (hereinafter Jain).
Regarding Claim 1, Jain discloses a semiconductor structure comprising:
a semiconductor-on-insulator (SOI) substrate (Fig. 5; 10);
a silicon-based transistor (54) that includes a portion of a silicon layer (12) of the SOI substrate; and
a group III nitride transistor (68, Fig. 8; [0024]) device that is embedded in the SOI substrate and is adjacent to the silicon-based transistor (Fig. 5);
wherein:
the semiconductor-on-insulator (SOI) substrate includes, from bottom to top, a (111) silicon layer (18, [0024]), a buried insulator layer (14), and a (100) silicon layer (12, [0024]);
the group III nitride transistor device includes at least one Group III nitride material layer [0024] embedded within a trenchthat extends through the (100) silicon layer and the buried insulator layer and 
the group III nitride transistor device is included in a trench in the SOI substrate (Fig. 8).

Regarding Claim 4, Jain discloses the semiconductor structure of Claim 1. The limitation “wherein the group III nitride transistor device is a Monolithic Microwave Integrated Circuit (MMIC) is not being given much patentable weight since the function of the transistor is not germane to the issue of patentability of the transistor itself.

Regarding Claim 7, Jain discloses the semiconductor structure of Claim 1, wherein at least one Group III nitride material, of the group III nitride transistor device, abuts a sub-surface of a (111) silicon layer of the SOI substrate (Fig. 8).

Regarding Claim 8, Jain discloses the semiconductor structure of Claim 1, wherein at least one Group III nitride material, of the group III nitride transistor device, has a topmost surface that is above, coplanar with, or below atop surface of a (100) silicon layer of the SOI substrate (Figs. 5 & 8).

Regarding Claim 10, Jain discloses the semiconductor structure of Claim 1, wherein the group III nitride transistor device comprises (i) a buffer layer comprising GaN and (ii)a channel layer comprising AlGaN [0024].

Regarding Claim 12, Jain discloses the semiconductor structure of Claim 1, wherein the spacer structure is in direct contact with entire sidewalls of the at least one Group III nitride material layer (Figs. 5 & 8).

Regarding Claim 16, Jain discloses a method of forming a semiconductor structure comprising:
forming a semiconductor-on-insulator (SOI) substrate (Fig. 5, 10);
forming a silicon-based transistor (54) that includes a portion of a silicon layer (12) of the SOI substrate; and
forming a group III nitride transistor (68, Fig. 8; [0024]) device that is embedded in the SOI substrate and is adjacent to the silicon-based transistor (Figs. 5 & 8);
wherein:
the semiconductor-on-insulator (SOI) substrate includes, from bottom to top, a (111) silicon layer (18; [0024]), a buried insulator layer (14), and a (100) silicon layer (12); and
the group III nitride transistor device includes at least one Group III nitride material layer [0024] embedded within a trenchthat extends through the (100) silicon layer and the buried insulator layer and into an upper portion of the (111) silicon layer, making contact directly with the (111) silicon layer (Fig. 8), and
the group III nitride transistor device is included in atrench in the SOI substrate (Fig. 8).

Regarding Claim 19, Jain discloses the method of Claim 16. The limitation “wherein the group III nitride transistor device is a Monolithic Microwave Integrated Circuit (MMIC)” is not being given much patentable weight since the function of the transistor is not germane to the issue of patentability of the transistor itself.


Claims 2, 3, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jain as applied to Claims 1 and 16 above, and further in view of US PG Pub 2015/0014778 to Cheng et al (hereinafter Cheng).
Regarding Claim 2, Jain discloses the semiconductor structure of Claim 1 but does not detail the wiring of the transistor array.
Cheng discloses a III-V based transistor (NMOS, Figs. 2& 17) and silicon based transistor (PMOS) wherein a first electrical contact that connects a first source/drain structure of the silicon-based transistor to a gate of the group III nitride transistor device (Fig. 17).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have wired the transistors of Jain in a manner as claimed by Applicant. Transistors are connected together in various patterns based on the desired circuit being formed. The specific arrangement claimed by Applicant is common in the art and obvious in view of Cheng.

Regarding Claim 3, the combination of Jain and Cheng makes obvious the semiconductor structure of Claim 2 but do not disclose the length of the first electrical contact.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have formed the first electrical contact less than 3mm in length. The transistors of Jain and Cheng have measurements in the micrometer range. Forming the contacts to be 3 millimeter or less would have been within the capability of a worker in the art and would have provided obvious benefits such as increased circuit density and miniaturization.

Regarding Claim 17, Jain discloses the method of Claim 16 but does not detail the wiring of the transistor array. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have wired the transistors of Jain in a manner as claimed by Applicant. Transistors are connected together in various patterns based on the desired circuit being formed. The specific arrangement claimed by Applicant is common in the art and obvious in view of Cheng.

Regarding Claim 18, the combination of Jain and Cheng makes obvious the semiconductor structure of Claim 17 but do not disclose the length of the first electrical contact.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have formed the first electrical contact less than 3mm in length. The transistors of Jain and Cheng have measurements in the micrometer range. Forming the contacts to be 3 millimeter or less would have been within the capability of a worker in the art and would have provided obvious benefits such as increased circuit density and miniaturization.


Claims 9 and 23 are rejected under35U.S.C. 103 as being unpatentable over Jain applied to Claims 1 and 16 above and in further view of US PG Pub 2019/0333965 to Campanella-Pineda et al (hereinafter Camp).
Regarding Claims 9 and 23, Jain discloses the semiconductor structure and method of Claims 1 and 16, respectively, wherein the group III nitride transistor device comprises (i) a Group III nitride buffer layer (60) and (ii) a Group III nitride channel layer (62) located on the Group III nitride buffer layer 
Camp discloses a semiconductor structure having a Group III nitride transistor (701, Fig. 20) adjacent to a silicon-based transistor (301) wherein a Group III nitride channel layer (605) has a top surface that is above a top surface of a silicon layer (201) of the SOI substrate.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have formed the Group III nitride channel layer of Jain such that it had a top surface that is above a top surface of the silicon layer. Absent any unexpected results by Applicant, the relative height of the Group III nitride transistor channel to that of the channel of the silicon-based transistor may be altered for any number of reasons including forming interconnections on differing levels for the two devices and/or providing electrical isolation between the two devices. 


Claim 15 is rejected under35U.S.C. 103 as being unpatentable over the combination of Jain and Cheng as applied to Claim 2 above and in further view of US Patent No. 9,407,214 to Pribble et al (hereinafter Pribble).
Regarding Claim 15, the combination of Jain and Cheng makes obvious the semiconductor structure of Claim 2 but does not disclose the wiring as claimed by Applicant.
Pribble discloses an MMIC power amplifier using silicon and III-V based materials for transistors within the circuit (Col. 6 Line 65-Col. 7 Line 23), including inductions coils (Col. 4 Lines 29-46).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have connected the transistors of Jain such that (1) a second electrical contact that connects a first source/drain structure of the group III nitride transistor device to an induction coil; (2)a transmission line connected the gate of the group III nitride transistor device; and (3) a third electrical .


Claims 21 and 22 are rejected under35U.S.C. 103 as being unpatentable over Jain as applied to Claims 1 and 16 above and in further view of US Patent No. 9,935,175 to Lee et al (hereinafter Lee).
Regarding Claims 21 and 22, Jain discloses the semiconductor structure and method of Claims 1 and 16, respectively, wherein the trench includes a spacer structure (30) located between sidewalls of the trench and sidewalls of the at least one Group III nitride layer of the group III nitride transistor device.
Jain does not disclose the spacer structure to comprise a first sidewall spacer adjoined to the sidewalls of the trench and a second sidewall spacer adjoined to the sidewalls of the at least one Group III nitride layer.
Lee discloses a semiconductor structure in which a trench (50, Fig. 6) is formed through an SOI substrate, the SOI substrate having, from bottom to top, a (111) silicon layer (10; Col. 2 Line 64 —Col. 3 Line 6), a buried insulator layer (20), and a (100) silicon layer (30). Within the trench, at least one Group II nitride material layer is embedded (60; Fig. 9) and a spacer structure (52/54) is located between sidewalls of the trench and sidewalls of the at least one Group III nitride layer. The spacer structure includes a first sidewall spacer (52) adjoined to the sidewalls of the trench and a second sidewall spacer (54) adjoined to the sidewalls of the at least one Group III nitride layer.



Regarding Claim 14, the combination of Jain and Lee makes obvious the semiconductor structure of Claim 21, wherein the first sidewall spacer comprises silicon nitride (Jain, [0017]; Lee, Col. 4 Lines 26-31), and wherein the second sidewall spacer comprises silicon dioxide, aluminum oxide or hafnium oxide (Lee, Col. 4 Lines 55-62).

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive.
With regard to arguments for Claims 1 and 16, Applicant traverses the rejection to US PG Pub 2019/0273028 (Jain). Applicant alleges that Jain fails to disclose, in Fig. 8, that the group Ill nitride transistor is adjacent a silicon-based transistor. Examiner points to paragraph [0024] of Jain which describes layer 12 as a device layer, implying that devices are formed within the layer, adjacent to the group III nitride transistor. Jain also discloses, in paragraph [0024], that devices layer 12 may be composed of two types of silicon "which may result in improved mobility or other electrical characteristics of the device structure 54". Devices structure 54 is not illustrated in Figs. 7 and 8 but is seen in Fig. 5 as being a silicon-based transistor adjacent to the group III nitride transistor.


However, Applicant has not adequately explained why, if silicon-based transistor 54 is not included in the alternate embodiment of Figs. 7 & 8, Jain details that device layer 12 “may be composed of <100> or <110> silicon, which may result in improved mobility or other electrical characteristics of the device structure 54” [0024]. Jain goes on to note that “(f)or example, the device structure 54 could be a PFET formed on a device layer 12 composed of <110> single-crystal silicon or a NFET formed on a device layer 12 composed of <100> silicon” [0024]. If silicon-based transistor 54 is not present in Figs. 7 & 8, it is unclear why Jain would detail the ideal crystal orientation for a silicon-based transistor in paragraphs that are discussing the alternative embodiment of Figs. 7 & 8. It appears, from the above citations, that while the Group III nitride transistor varies in alternate embodiments, a silicon-based transistor is still present and may be an NFET or a PFET based on the orientation of the silicon. Applicant’s arguments that Jain fails to disclose a silicon-based transistor, adjacent to the alternate embodiment depiction of the Group III nitride transistor, are not found to be persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DAVID C SPALLA/               Primary Examiner, Art Unit 2818